          Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 1 of 22


ARIZONA CONSUMER LAW GROUP, PLC
John N. Skiba (022699)
7233 East Baseline Road, Suite 117
Mesa, Arizona 85209
Telephone: (480) 420-4028
Email: ​john@skibalaw.com
Counsel for Plaintiff Darin Dichter



                        UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA



    Darin Dichter,                              Case No. _______________________

                     Plaintiff,

    vs.
                                                            COMPLAINT

    Central Portfolio Control, Inc., a
    Minnesota corporation,

                      Defendant.                     JURY TRIAL DEMANDED




      Plaintiff Darin Dichter, through counsel, does hereby state his complaint against
Defendant Central Portfolio Control, Inc. (“Central Portfolio”) as follows:

                                     JURISDICTION

       1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15
      U.S.C. § 1692k(d), and pursuant to 28 U.S.C. § 1367 for pendant state law claims.
       2.     This action arises, in part, out of Defendant Central Portfolio’s violations of
      the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ​et seq​. (“FDCPA”) and the
      invasions of Plaintiff’s personal privacy by Defendant Central Portfolio in its efforts
      to collect a consumer debt.


                                                                                            1
  Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 2 of 22


3.      Venue is proper in this District because the acts and transactions occurred
here, Plaintiff resides here, and Defendant transacts business here.

                                  PARTIES

4.      Plaintiff Darin Dichter is a natural person who resides in Scottsdale, County
of Maricopa, State of Arizona, and is a “consumer” as that term is defined by 15
U.S.C. § 1692a(3).
5.      Defendant Central Portfolio, LLC (“Central Portfolio”) is a Minnesota
corporation with its principal place of business in the State of Minnesota. At all
relevant times to this Complaint, Central Portfolio transacted business in this
District.
6.      Central Portfolio is a “debt collector” as that term is defined by the FDCPA
15 U.S.C. § 1692a(6).

                        FACTUAL ALLEGATIONS

7.      Defendant Central Portfolio initially contacted Mr. Dichter in early 2020
alleging that Mr. Dichter owed a debt to CACH, LLC (hereinafter “CACH’).
Central Portfolio was acting as a collection agency on behalf of CACH.
8.      Mr. Dichter had no financial dealings with CACH and requested that
Central Portfolio verify the debt with documentation to support Central Portfolio’s
claim that a debt was owed.
9.      On April 23, 2020 Central Portfolio sent a letter to Mr. Dichter stating that
there was a balance owed of $61,492.79. ​See Letter dated 4/23/2020, attached
hereto as Exhibit A. Attached to the letter was an unsigned judgment issued out of
the Los Angeles Superior Court dated September 25, 2013. The judgment amount
was $39,299.92. The judgment did not provide for any post-judgment interest or
provide a post-judgment interest rate.
10.     This response from Central Portfolio was wholly inadequate and did not
provide the documentation requested by Mr. Dichter to verify the debt.
11.     After Central Portfolio’s failure to provide the requested verification Mr.
Dichter was forced to retain legal counsel to obtain the requested information.

                                                                                   2
  Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 3 of 22


12.     On June 9, 2020 Mr. Dichter, through counsel, sent another request to
Central Portfolio requesting that the debt be verified. ​See Letter dated 06/09/2020,
attached hereto as Exhibit B. Specifically, the June 9th letter requested that Central
Portfolio provide the following information/documentation within 30 days as to the
alleged debt with CACH:
   ● Agreement with Bank of America/CACH, LLC that authorizes you to collect
       on this alleged debt;
   ● The agreement bearing Mr. Dichter’s signature stating that he has agreed to
       assume the debt;
   ● Valid copies of the debt agreement stating the amount of the debt and interest
       charges;
   ● Proof that the judgment has not expired;
   ● Complete payment history on this account along with an accounting of all
       additional charges, including interest charges, being assessed;
   ● Proof that you are licensed to collect in the State of Arizona; and
   ● Your license numbers and Registered Agent


13.     In response to the June 9th demand for verification, on June 23, 2020
Central Portfolio sent the exact same letter and unsigned judgment that Central
Portfolio had sent to Mr. Dichter on April 23, 2020. ​See Letter dated 06/23/2020,
attached hereto as Exhibit C. None of the other documentation or information
requested in the June 9th letter were provided.
14.     On July 20, 2020 Mr. Dichter, through counsel, again sent a written request
for verification of the alleged debt with CACH. ​See Letter dated 07/20/2020,
attached hereto as Exhibit D. The letter again requested the same information and
documentation that was requested in Mr. Dichter’s June 9th letter.
15.     No response was received by Mr. Dichter from Central Portfolio.
16.     On August 18, 2020 a third request for verification was sent to Central
Portfolio requesting the same information and documentation as previously
requested. ​See​ Letter dated 08/18/2020, attached hereto as Exhibit E.

                                                                                    3
  Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 4 of 22


17.      Again, no response has been received from Central Portfolio.
18.      Mr. Dichter has been attempting to gain verification of the debt from
Central Portfolio through numerous requests over the past eight months. Such
requests have been ignored by Central Portfolio.
19.      Defendant Central Portfolio is in violation of numerous and multiple
provisions of the FDCPA including but not limited to 15 U.S.C. §§ 1692f(1) and
1692g.
20.      Plaintiff has suffered actual damages as a result of Defendant’s actions, in
the form of attorney’s fees, anger, anxiety, emotional distress, fear, humiliation,
frustration, amongst other negative emotions.



                               TRIAL BY JURY

21.      Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S.
Const. amend. 7. Fed.R.Civ.P. 38.




                             CAUSE OF ACTION


                                   COUNT I.
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692 et seq.
22.      Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
23.      The foregoing acts and omissions of Defendant Central Portfolio constitutes
numerous and multiple violations of the FDCPA including, but not limited to, each
and every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
24.      As a result of Central Portfolio’s violations of the FDCPA, Plaintiff is
therefore entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory
damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);


                                                                                      4
       Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 5 of 22


     and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
     Defendant Central Portfolio.



                                 PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays that judgment be entered against each and every
Defendant:


                                       COUNT I.
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 15 U.S.C. § 1692 et seq.
      ● for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against
  Defendant Central Portfolio;
      ● for an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
  §1692k(a)(2)(A) against Defendant Central Portfolio;
      ● for an award of costs of litigation and reasonable attorney’s fees pursuant to 15
  U.S.C. § 1692k(a)(3) against Defendant Central Portfolio;
      ● for such other and further relief as this Court deems appropriate.
     DATED this 5​th​ day of November 2020.
                                  Arizona Consumer Law Group, PLC


                                  __/s/ John N. Skiba_____
                                  John N. Skiba
                                  Counsel for Plaintiff Mr. Dichter




                                                                                       5
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 6 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 7 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 8 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 9 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 10 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 11 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 12 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 13 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 14 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 15 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 16 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 17 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 18 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 19 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 20 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 21 of 22
Case 2:20-cv-02117-DJH Document 1 Filed 11/05/20 Page 22 of 22
